Citation Nr: 0308244	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1956 
to November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

In November 2002, the Board directed that additional 
development be undertaken.  This has been completed and will 
be discussed below.  


FINDING OF FACT

It is likely that the appellant's chronic obstructive 
pulmonary disease (COPD) began during his period of military 
service.  


CONCLUSION OF LAW

The veteran has COPD that is the result of disease that was 
incurred in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board notes that the appellant's service medical records 
(SMRs) are not of record.  In a Formal Finding, dated in May 
1999, the RO determined that the military had been unable to 
locate the appellant's service medical records.  Thus, the RO 
concluded that the appellant's service medical records were 
unavailable.  

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the United States 
Navy from November 1956 to November 1960.  His specialty was 
not specified; however, his related civilian occupation was 
listed as a "machinist mate (general)."  

In a statement in support of claim (VA Form 21-4138), dated 
in March 2000, the appellant stated that while he was in the 
military, he served as a machinist mate on destroyers, 
including the U.S.S. Carpenter.  The appellant indicated that 
all of the "steam lines" on the ships were insulated with 
asbestos.  It was the appellant's opinion that he was exposed 
to asbestos while he was in the military and that his 
asbestos exposure caused him to later develop a lung disease.  

In a private medical statement from D.D.K., M.D., dated in 
September 2001, Dr. K. indicated that the appellant had been 
under his general medical care since 1985.  Dr. K. stated 
that the appellant had a history of asbestos exposure.  
According to Dr. K., in 1953, the appellant worked at Model 
Plumbing as a helper wrapping pipe with asbestos insulation 
in enclosed areas.  The appellant then worked as a machinist 
mate in the Navy for four years between 1956 and 1960.  He 
worked many times in the boiler room around asbestos 
insulation.  From 1968 to 1973, the appellant worked as a 
contractor installing insulation, working on asbestos 
shingles and roofing, working with fiberboard, and working 
with fireproof walls and ceilings.  Dr. K. stated that the 
appellant had a current diagnosis of COPD.  According to Dr. 
K., in April 2001, the appellant was seen by a Dr. R.S., with 
findings on x-ray consistent with asbestosis.  

In February 2002, the appellant underwent a VA examination.  
At that time, it was noted that the appellant presented 
himself with worsening chronic obstructive pulmonary disease, 
using several inhalers several times a day.  The appellant 
stated that he had a 100-pack per year smoking history.  He 
indicated that he started smoking when he was 18 years of age 
and smoked up to two packages of cigarettes daily.  The 
appellant noted that he stopped smoking the previous year 
when he was given Nicorette gum and was able to stop smoking 
completely after several months.  In regard to asbestos 
exposure, the appellant revealed that while he was in the 
Navy, he was stationed aboard a ship and stood an eight-hour 
watch in the engine room for a period of approximately three 
years.  The appellant reported that he ran the "throttles" 
and that sometimes, he would have to repair the asbestos 
insulation lines.  According to the appellant, although he 
was not involved in the actual process of removing asbestos 
when the ship was in dry dock, he still occasionally had to 
be in the engine room when the asbestos was removed.  The 
examining physician noted that a previous CT (computerized 
tomography) scan of the chest with contrast, which was 
performed in September 1997, showed some bilateral pleural 
thickening, but no nodular deformity of pleura, and the 
diagnosis was mild bilateral pleural thickening.  The 
examiner also noted that in an August 2001 report from a 
pulmonologist who had examined the appellant at the Dallas VA 
Hospital, the pulmonologist made a diagnosis of severe 
obstructive lung disease, most likely due to longstanding 
cigarette smoking, with a history of asbestos exposure.  
Following the examination, the pertinent diagnoses included 
the following:  (1) chronic obstructive pulmonary disease, 
probably secondary to longstanding heavy cigarette smoking, 
and (2) asbestos exposure, claimed by the appellant but not 
found, with previous study showing some pleural thickening, 
but insufficient to diagnose asbestosis.  In an addendum to 
the February 2002 VA examination report, the examiner noted 
that following the appellant's examination, he had a chest x-
ray taken and a chest CT was also performed.  The examiner 
stated that upon a review of the appellant's chest x-ray and 
CT, there was one area of pleural thickening in the right 
posterior lung.  According to the examiner, that area was not 
calcified and thus, not suggestive of asbestosis.  Therefore, 
the examiner concluded that the appellant did not have 
asbestosis.   

A private medical statement from R.R.S., M.D., dated in April 
2001, shows that at that time, Dr. S. indicated that the 
appellant had been referred to him for the evaluation of a 
possible pneumoconiosis.  Dr. S. stated that the appellant 
had a 30-year history of a cough, generally all day long.  
Dr. S. noted that beginning in 1953, the appellant working at 
Model Plumbing as a helper for three years.  The appellant 
wrapped pipes with asbestos insulation in enclosed areas.  He 
then worked as a machinist mate in the Navy for four years 
between 1956 and 1960.  The appellant worked in the boiler 
room around asbestos insulation.  Between 1965 and 1968, the 
appellant was "in and out" of Tyler Pipe plant as a driver, 
moving cast iron pipes.  From 1968 to 1973, the appellant 
worked inside of various buildings as a contractor installing 
insulation, working on asbestos shingles and roofing, working 
with fiberboard, and working with fireproof walls and 
ceilings.  He was then a building contractor working for 
Aurora Development building custom homes.  According to Dr. 
S., most of the insulation and all of the shingles were made 
out of asbestos, even between 1975 to 1982.  Dr. S. indicated 
that since 1982, the appellant had been self-employed in 
sales with no further asbestos exposure.  Dr. S. noted that 
the appellant had been diagnosed with chronic obstructive 
lung disease.  

In the April 2001 statement from Dr. S., Dr. S. stated that a 
current x-ray of the appellant's chest was interpreted as 
showing mild to moderate profusion of small interstitial 
irregular opacities in the mid and lower lung zones 
bilaterally, with mild bilateral pleural thickening and 
pleural plaques.  Dr. S. also noted that current pulmonary 
function studies were interpreted as showing severe lower 
airways obstruction, and a superimposed moderate to severe 
primary restrictive lung defect.  Following the physical 
examination and a review of the appellant's chest x-ray and 
pulmonary function studies, Dr. S. diagnosed the appellant 
with the following: (1) asbestosis on the basis of chest x-
ray abnormalities, pulmonary function study findings, and 
occupational history; the appellant had a potential latency 
period of 48 years, (2) asbestos related pleural disease, and 
(3) chronic asthmatic bronchitis, secondary to continued 
nicotine abuse.  

In September 2002, a hearing was conducted at the RO before 
the undersigned Board member.  The appellant testified that 
he served in the Navy as a machinist mate, 3rd class.  
(Transcript (T.) at pages (pgs.) 2 & 3).  The appellant 
stated that most of the time, he worked in the engine rooms 
on destroyers.  (T. at page (pg.) 3).  He indicated that 
while he worked in the engine rooms, he was exposed to 
asbestos.  (T. at pg. 4).  The appellant contended that due 
to his in-service asbestos exposure, he later developed a 
lung disease.  (T. at pg. 6).  

A VA examination was conducted in March 2003.  The examining 
physician stated that he had been asked by the Board to 
determine if the appellant had asbestosis in the lungs or 
pleura and if he had COPD.  Following the physical 
examination and a review of the claims folder, specifically 
the appellant's March 2002 chest CT scan, the examiner opined 
that the appellant did not suffer from asbestosis.  According 
to the examiner, the appellant spent the better part of a 
four-year Navy career on destroyers or similar ships and most 
of his work was in the engine room.  The examiner reported 
that the appellant worked around pipes that were covered with 
asbestos.  In addition, prior to the appellant's enlistment, 
he had an exposure to asbestos in applying some insulation to 
pipes.  The examiner stated that upon current examination, 
diffusion capacity of the appellant's lungs was severely 
reduced, and that if that were caused by asbestosis, 
interstitial pulmonary fibrosis would be evident on imaging 
studies, but none was.  According to the examiner, the only 
objective or "quasi" objective data that would point to a 
diagnosis of asbestosis were reported by Dr. S. in 
approximately April 2001, when he interpreted pleural 
thickening to be diagnostic of asbestosis.  The examiner 
stated that while he had not reviewed the films and thus, 
could not then comment on them, it was his opinion, 
nevertheless, that the diagnosis of asbestosis on the sole 
basis of heavy pleural shadows was not conclusive.  It was 
also the examiner's opinion that the appellant had classical 
high-grade chronic obstructive bronchopulmonary disease, with 
centrilobular emphysema which had been attributed to smoking, 
and almost always, was also associated with gastroesophageal 
reflux and aspiration, which had not been confirmed in the 
appellant's case.  

In the March 2003 examination report, the examiner stated 
that the degree of lung problems that the appellant had while 
on active duty appeared to be adequately described by some 
cough and shortness of breath.  In regard to the details of 
the appellant's tobacco use, he did not use tobacco products 
prior to enlistment.  He started using cigarettes in boot 
camp and quickly got up to two packs a day, and at times, 
three packs a day.  The appellant had tried to quit smoking 
repeatedly, and would quit for a year or two, but he always 
started smoking again.  The examiner stated that at present, 
the appellant was still smoking in spite of the fact that he 
was bordering on severe disability from pulmonary 
insufficiency.  The examiner diagnosed the appellant with 
COPD.  He indicated that it was his opinion that the 
appellant's COPD started during military service and that it 
was symptomatic then while he was smoking heavily and working 
in the engine rooms.  In regard to the question as to whether 
the appellant currently had respiratory disabilities due to 
tobacco, the examiner stated that it was his opinion that the 
appellant had a current respiratory disability, and that he 
had been a compulsive, addictive, chronic cigarette smoker 
since the days that he was in Navy boot camp in 1960.  It was 
also the examiner's opinion that while the appellant's 
cigarette smoking was a terrible, major offender, he did not 
think that he could attribute the appellant's lung disease 
solely to smoking.  According to the examiner, while he 
thought that nicotine and cigarette smoking dependence 
represented very important risk factors in the appellant's 
ongoing problems, he felt that there were almost certainly 
other factors, the most likely of which was previously un-
diagnosed gastroesophageal reflux trauma to the lungs.  Thus, 
the examiner concluded that smoking was a major contributing 
factor to the appellant's COPD, but that there had to be 
other causes as well.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumption period under 38 C.F.R. § 3.307) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during a presumptive 
period), but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for COPD is 
warranted.  In the instant case, the appellant contends that 
during service, he served as a machinist mate on destroyers 
and was exposed to asbestos.  The appellant maintains that 
due to his in-service asbestos exposure, he later developed a 
lung disease, currently diagnosed as COPD.  In this regard, 
the Board recognizes that the appellant's service medical 
records are unavailable.  Nevertheless, the Board notes that 
according to the appellant's DD  Form 214, although the 
appellant's specialty was not specified, his related civilian 
occupation was listed as a "machinist mate."  In addition, 
the Board notes that at the appellant's March 2003 VA 
examination, the examiner stated that in light of the 
appellant's four-year Navy career on destroyers and working 
around pipes that were covered with asbestos, it was his 
opinion that the appellant was exposed to asbestos while he 
was in the military.  Thus, in light of the above, the Board 
recognizes that the appellant was exposed to asbestos while 
he was in the military.  Nevertheless, while the appellant 
was exposed to asbestos during service, the Board finds that 
he does not currently suffer from asbestosis.  In this 
regard, the Board recognizes that there are discrepancies in 
the medical opinions regarding the question of whether the 
appellant suffers from asbestosis.  In the private medical 
statement from Dr. R.S., dated in April 2001, Dr. S. 
diagnosed the appellant with asbestosis on the basis of chest 
x-ray abnormalities, pulmonary function study findings, and 
occupational history.  Dr. S. also diagnosed the appellant 
with asbestos-related pleural disease.  However, in the 
February 2002 VA examination report, although the examiner 
recognized that the appellant had a history of asbestos 
exposure and that a previous CT scan showed some pleural 
thickening, the examiner concluded that the pleural 
thickening was insufficient to diagnose asbestos.  In 
addition, in the March 2003 VA examination report, the 
examiner also recognized the previous CT scan which showed 
some pleural thickening.  However, the examiner opined that 
the diagnosis of asbestosis solely on the basis of heavy 
pleural shadows was not conclusive.  In addition, the 
examiner stated that upon current examination, diffusion 
capacity of the appellant's lungs was severely reduced, and 
that if that were caused by asbestosis, interstitial 
pulmonary fibrosis would be evident on imaging studies.  None 
was.  Thus, the examiner concluded that the appellant did not 
suffer from asbestosis.  

In light of the above, the Board is persuaded that the 
veteran does not have asbestosis.  The explanation in the VA 
examination reports is clear and persuasive.  The evidence 
for concluding that the veteran has asbestosis is 
questionable for the reasons set forth by the aforementioned 
VA examiners.  Nevertheless, the evidence clearly shows that 
the veteran experiences COPD.  

In the instant case, the Board recognizes that there are 
discrepancies in the medical opinions of record regarding the 
question of whether the appellant's COPD is related to his 
period of military service.  In this regard, the Board notes 
that in the February 2002 VA examination report, the examiner 
diagnosed the appellant with COPD which was probably 
secondary to long-standing heavy cigarette smoking.  
Nevertheless, in March 2003, the VA examiner diagnosed the 
appellant with COPD and opined that, although the appellant 
had been a compulsive cigarette smoker since his days in the 
Navy, he did not think that he could attribute the 
appellant's lung disease solely to smoking.  The examiner 
further noted that while nicotine and cigarette smoking 
dependence represented very important risk factors in the 
appellant's ongoing problems, he felt that there were other 
factors.  More importantly, the examiner also concluded that 
the appellant's COPD started when he was in the military and 
that it was symptomatic even then while he was smoking 
heavily and working in the engine rooms.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(B) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, the Board recognizes that the 
appellant has a history of smoking, including while he was in 
the military, and that the examiners from his February 2002 
and March 2003 VA examinations concluded that it was possible 
that the appellant's current lung disease, diagnosed as COPD, 
was caused by smoking.  Nevertheless, the examiner from the 
appellant's March 2003 VA examination also opined that in 
addition to smoking, there had to be other causes of the 
appellant's COPD.  Moreover, the examiner specifically 
concluded that the appellant's COPD started when he was in 
the military.  Therefore, in the instant case, and because 
the March 2003 examiner prepared an exhaustive study of the 
veteran's situation, the Board concludes that it is as likely 
as not that COPD began during the veteran's military service, 
irrespective of his post-service dependence on cigarettes.  
Thus, in consideration of the aforementioned evidence, the 
Board finds that the evidence for and against the appellant's 
claim for service connection for a lung disease, currently 
diagnosed as COPD, is in a state of relative equipoise.  With 
reasonable doubt resolved in the appellant's favor, 
entitlement to service connection is warranted.  

The Board notes that during the pendency of the veteran's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); but see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the May 1999 rating decision that denied service 
connection.  In response to his notice of disagreement with 
the rating decision, the veteran was provided with a 
statement of the case in June 1999 that notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of this issue.  The 
Board notes that the veteran was advised in a supplemental 
statement of the case and other correspondence in October 
2001 of what was required to substantiate his claim and what 
action was specifically required of him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the record 
reflects that the veteran was specifically notified in the 
October 2001 letter of VA's obligation under the VCAA.

In November 2002, the Board undertook additional development 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  As a result of the 
referenced development action, an examination was conducted, 
which as noted above led to evidence sufficient to grant the 
claim of service connection for COPD.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statement of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
October 2001 letter notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The record also reflects that the veteran has been afforded 
VA examinations that addressed the question of nexus to 
military service.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for COPD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

